283 F.Supp.2d 1357 (2003)
CORUS STAAL BV, and Corus Steel USA Inc. Plaintiffs,
v.
UNITED STATES DEPARTMENT OF COMMERCE Defendants, and
National Steel Corp., Bethlehem Steel Corp., and United States Steel Corp., Defendant-Intervenors.
SLIP OP. 03-127,
No. 02-00003.
United States Court of International Trade.
September 29, 2003.

JUDGMENT
RESTANI, Judge.
This case having come before the court for decision on the Remand Determination, consistent with Slip Op. 03-101, entered on August 12, 2003,
*1358 IT IS HEREBY ORDERED that the Remand Determination is sustained, as amended on September 2, 2003.